
	
		II
		112th CONGRESS
		1st Session
		S. 103
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part B of the Individuals with Disabilities
		  Education Act to provide full Federal funding of such part.
	
	
		1.Short titleThis Act may be cited as the
			 IDEA Full Funding
			 Act.
		2.Amendments to
			 IDEASection 611(i) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to
			 read as follows:
			
				(i)FundingFor the purpose of carrying out this part,
				other than section 619, there are authorized to be appropriated—
					(1)$12,144,803,000
				for fiscal year 2011, and there are hereby appropriated $1,361,842,000 for
				fiscal year 2011, which shall become available for obligation on July 1, 2011,
				and shall remain available through September 30, 2012;
					(2)$13,987,521,000
				for fiscal year 2012, and there are hereby appropriated $3,204,560,000 for
				fiscal year 2012, which shall become available for obligation on July 1, 2012,
				and shall remain available through September 30, 2013;
					(3)$15,957,362,000
				for fiscal year 2013, and there are hereby appropriated $5,174,401,000 for
				fiscal year 2013, which shall become available for obligation on July 1, 2013,
				and shall remain available through September 30, 2014;
					(4)$18,292,338,000 for
				fiscal year 2014, and there are hereby appropriated $7,509,377,000 for fiscal
				year 2014, which shall become available for obligation on July 1, 2014, and
				shall remain available through September 30, 2015;
					(5)$20,848,085,000
				for fiscal year 2015, and there are hereby appropriated $10,065,124,000 for
				fiscal year 2015, which shall become available for obligation on July 1, 2015,
				and shall remain available through September 30, 2016;
					(6)$23,772,812,000
				for fiscal year 2016, and there are hereby appropriated $12,989,851,000 for
				fiscal year 2016, which shall become available for obligation on July 1, 2016,
				and shall remain available through September 30, 2017;
					(7)$27,075,420,000
				for fiscal year 2017, and there are hereby appropriated $16,292,459,000 for
				fiscal year 2017, which shall become available for obligation on July 1, 2017,
				and shall remain available through September 30, 2018;
					(8)$30,837,945,000
				for fiscal year 2018, and there are hereby appropriated $20,054,984,000 for
				fiscal year 2018, which shall become available for obligation on July 1, 2018,
				and shall remain available through September 30, 2019; and
					(9)an amount equal to the sum of the maximum
				amounts of the grants all States may receive under subsection (a)(2)(B) for
				fiscal year 2019 and each succeeding fiscal year, and, there are hereby
				appropriated for each such year an amount equal to the sum of the maximum
				amounts of the grants all States may receive under subsection (a)(2)(B) for the
				fiscal year for which the determination is made minus $10,782,961,000, which
				shall become available for obligation on July 1 of the fiscal year for which
				the determination is made and shall remain available through September 30 of
				the succeeding
				year.
					.
		
